United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
U.S. POSTAL SERVICE, BAY VALLEY
PERFORMANCE CLUSTER, Oakland, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stanley Silva, for the appellant
Office of Solicitor, for the Director

Docket No. 11-1962
Issued: April 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 31, 2011 appellant filed a timely appeal from the August 8, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) regarding a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has more than
seven percent permanent impairment of her right arm, for which she received a schedule award.
FACTUAL HISTORY
In February 2006, OWCP accepted that appellant, then a 51-year-old rural letter carrier,
sustained a sprain/strain of her right shoulder and arm, other conditions of her right shoulder
1

5 U.S.C. §§ 8101-8193.

region and right carpal tunnel syndrome. Appellant underwent two right shoulder surgeries,
including arthroscopic subacromial decompression and calcium removal from the rotator cuff,
which were authorized by OWCP.
In an April 2, 2007 report, Dr. Patricia Jones, an attending Board-certified internist,
provided findings on examination of appellant, including range of motion testing for her right
shoulder. On May 23, 2007 Dr. Ellen Pichey, a Board-certified occupational medicine physician
serving as an OWCP medical adviser, reviewed the April 2, 2007 report of Dr. Jones. She
concluded that, under the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001), appellant had a two percent permanent
impairment of her right arm due to limited right shoulder motion upon flexion and abduction and
a five percent permanent impairment due to mild entrapment neuropathy of the median nerve at
her right wrist. Appellant’s date of maximum medical improvement was April 2, 2007 and her
total right arm impairment was seven percent.
Appellant claimed entitlement to a schedule award for permanent impairment of her right
arm. In an August 7, 2007 decision, OWCP granted her a schedule award for a seven percent
permanent impairment of her right arm.
Appellant subsequently claimed additional schedule award compensation for impairment
of her right arm. OWCP requested additional information from her attending physician. After
no response was received, it referred appellant to Dr. Aubrey A. Swartz, a Board-certified
orthopedic surgeon, for examination and an evaluation of her right arm impairment under the
standards of the sixth edition of the A.M.A., Guides.2
In a March 17, 2011 report, Dr. Swartz reported findings on examination and noted that
appellant had clinical evidence of carpal tunnel syndrome of her right hand with normal
electrodiagnostic studies performed on December 23, 2008. She stated that, with respect to the
impairment rating for the right shoulder, reference should be made to Table 15-34 on page 475
of the sixth edition of the A.M.A., Guides. Appellant’s shoulder motions yielded the following
impairments of the right arm: 155 degrees of flexion (3 percent impairment), 50 degrees of
extension (0 percent) 90 degrees of abduction (3 percent), 50 degrees of adduction (0 percent),
90 degrees of internal rotation (0 percent), and 90 degrees of external rotation (0 percent).
Dr. Swartz added up the impairment values to total six percent right arm impairment. Based on
the functional history adjustment, under Table 15-7 on page 406, appellant qualified for a grade
modifier of 1, and therefore there was no change in the impairment rating for limited right
shoulder motion. Disabilities of the arm, shoulder and hand (QuickDASH) score of 21 also
correlated with a grade modifier of 1 and the total right arm impairment attributed to the right
shoulder was six percent. Regarding appellant’s right arm impairment due to right carpal tunnel
syndrome, Dr. Swartz stated:
“We would refer to page 449, Table 15-23, and find that the test findings would
result in grade modifier of 0, the history would qualify for a grade modifier of 1,
and the physical examination findings would also qualify for a grade modifier of
2, as decreased sensation [was] found.
2

The sixth edition of the A.M.A., Guides became effective on May 1, 2009. See infra note 8.

2

“We add 0 + 1 + 2 and arrive at 3, which is divided by 3 [to] equal 1. Our
QuickDASH score is 21.
“This would place us in grade modifier of 1 with a right extremity impairment
rating for carpal tunnel syndrome of 2 percent.
“We then combine the [two] percent for the right carpal tunnel syndrome and the
[six] percent of the right shoulder and arrive at [eight] percent right upper
extremity impairment.”
In a June 24, 2011 report, Dr. Christopher Brigham, a Board-certified occupational
medicine physician serving as an OWCP medical adviser, stated that Dr. Swartz properly
calculated that appellant had a six percent right arm impairment under the sixth edition of the
A.M.A., Guides due to limited right shoulder motion.3 He determined that appellant did not have
any right arm impairment due to her right carpal tunnel syndrome. Dr. Brigham noted that
electromyogram (EMG) and nerve conduction velocity (NCV) testing from December 23, 2008
did not document any focal neuropathy syndrome.4 Under Chapter 15, page 445, there is no
ratable impairment if nerve conduction testing does not document focal neuropathy syndrome.
Therefore, the total permanent impairment of appellant’s right arm was six percent. As appellant
had already received compensation for a seven percent right arm impairment, she was not
entitled to additional schedule award compensation.
In an August 8, 2011 decision, OWCP denied appellant’s claim for additional schedule
award compensation finding that she did not meet her burden of proof to establish that she had
more than a seven percent permanent impairment of her right arm, for which she received a
schedule award.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the

3

Dr. Brigham indicated that appellant reached maximum medical improvement by September 9, 2010, one year
from her last surgical treatment.
4

The record contains the findings of this testing which showed no evidence of right median nerve compression at
the right wrist or any other peripheral nerve compression.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (1999).

3

appropriate standard for evaluating schedule losses.7 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.8
With respect to the shoulder, reference is first made to Table 15-5 (Shoulder Regional
Grid) beginning on page 401. A class of diagnosis may be determined from the Shoulder
Regional Grid (including identification of a default grade value).9 Table 15-5 also provides that,
if motion loss is present for a claimant who has undergone certain shoulder surgeries,
impairment may alternatively be assessed using section 15.7 (range of motion impairment).
Such a range of motion impairment stands alone and is not combined with a diagnosis-based
impairment.10 Impairment ratings for limited shoulder motion are derived from Table 15-34 on
page 475.11 Under Table 15-35 on page 477, a grade modifier value is assigned to the
impairment ratings calculated from Table 15-34. Table 15-36 on page 477 provides standards
for adjusting the grade modifier value based on a claimant’s functional history.12
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.13 In
Table 15-23, grade modifiers levels (ranging from 0 to 4) are described for the categories test
findings, history and physical findings. However, under Chapter 15, page 445, there is no ratable
impairment if nerve conduction testing does not document focal neuropathy syndrome.14
ANALYSIS
OWCP accepted that appellant sustained a sprain/strain of her right shoulder and arm,
other affections of the right shoulder region and right carpal tunnel syndrome. Appellant
underwent two right shoulder surgeries, including arthroscopic subacromial decompression and
calcium removal from the rotator cuff, which were authorized by OWCP. In an August 7, 2007
award of compensation, OWCP granted her a schedule award for a seven percent permanent
impairment of her right arm.
Appellant later claimed entitlement to additional compensation for permanent impairment
of her right arm. The Board finds that OWCP properly denied this claim by relying on the
June 24, 2011 report of Dr. Brigham, a Board-certified occupational medicine physician serving
as an OWCP medical adviser. Dr. Brigham properly evaluated the March 2011 findings of
Dr. Swartz, a Board-certified orthopedic surgeon serving as an OWCP referral physician, and
7

Id.

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

See A.M.A., Guides (6th ed. 2009) 401-11.

10

Id. at 405, 475-78.

11

Id. at 475, Table 15-34.

12

Id. at 477, Table 15-35 and Table 15-36.

13

Id. at 449, Table 15-23.

14

Id. at 445.

4

found that appellant only had a six percent permanent impairment of her right arm under the
sixth edition of the A.M.A., Guides. As she had already received compensation for a seven
percent impairment of her right arm, appellant had not shown entitlement to additional
compensation.
Dr. Brigham found that Dr. Swartz properly calculated that appellant had six percent
right arm impairment under the sixth edition of the A.M.A., Guides due to limited right shoulder
motion (three percent for limited flexion and three percent for limited abduction).15 He correctly
determined that appellant did not have any right arm impairment due to her right carpal tunnel
syndrome because EMG and NCV testing from December 23, 2008 did not document focal
neuropathy syndrome. Under Chapter 15, page 445, there is no ratable impairment if nerve
conduction testing does not document focal neuropathy syndrome. Dr. Brigham then concluded
that appellant had a total right arm impairment of six percent.16 Appellant did not submit
evidence showing that she had greater right arm impairment under the sixth edition of the
A.M.A., Guides.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she has
more than a seven percent permanent impairment of her right arm, for which she received a
schedule award.

15

Id. at 475, Table 15-34. Given the surgical history of appellant’s right shoulder, it was appropriate to use a
range of motion rating method rather than a diagnosis-based method. See supra notes 9 and 10. Dr. Brigham
properly evaluated appellant’s impairment under the sixth edition of the A.M.A., Guides as this edition was in effect
at the time of his assessment. See supra note 8.
16

On appeal, appellant’s representative asserted that Dr. Swartz’ carpal tunnel rating of two percent should have
been accepted. He did not adequately explain the basis for this belief.

5

ORDER
IT IS HEREBY ORDERED THAT the August 8, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 17, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

